DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (Pub. No. US 20210001882 hereinafter “Mort”) in view of Rodriguez-Serrano et al. (Pub. No. US 20140347511 hereinafter “Rod”).
Regarding claims 1, 4, 13 and 16 Mort teaches a processor [Para. 4]; and a memory, the memory including instructions executable by the processor to: determine a vehicle sensor object label (occlusion scenario), and a vehicle sensor confidence level candidate action, by processing a vehicle sensor image with a neural network [Para. 95 “The autonomous vehicle may determine that the autonomous vehicle is in an occlusion scenario when the autonomous vehicle is unable to determine a control action based on the current vehicle data”; Initially, the autonomous vehicle may input the vehicle data into the machine-learned model or rules-based engine, which in turn output one or more candidate actions. Each candidate action may have a confidence score attributed thereto. The autonomous vehicle may compare each confidence score to a threshold; “the autonomous vehicle may compare an image captured from one perspective of the vehicle and LIDAR data corresponding to the same perspective to determine if there is an obstacle that is hindering the “field of view” of the vehicle”. Fig. 6 units 6100, 6110 and related description]; 
determine a stationary sensor object label (recognizing object/vehicle), and a stationary sensor confidence level for action, by processing a stationary (infrastructure) sensor image with the neural network [Para. 27 “The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network (e.g., the Internet or a cellular network) [stationary]. The infrastructure sensors transmit infrastructure data to the external resource. The infrastructure data can indicate whether there is an object (e.g., a vehicle) [object label] in the area being monitored by the infrastructure sensor”; Para. 104 “In response to inputting the infrastructure data and the vehicle data into the machine-learned model or a rules-based engine, the machine-learned model or rules-based engine outputs one or more candidate actions, where each candidate action has a confidence score attributed thereto” fig. 6 steps 6150, 6160. Para 101,]; and
if the stationary (infrastructure) sensor confidence level is greater than the vehicle sensor confidence level, operate a vehicle by determining a vehicle path based on the stationary sensor object label [ Para. 95 “The autonomous vehicle 
may compare each confidence score to a threshold. If none of the candidate scores exceeds the threshold, the autonomous vehicle may determine that it is in an occlusion scenario.”; Para. 96 “in response to determining that the vehicle is in an occlusion scenario, the autonomous vehicle transmits a request for infrastructure data to the external resource (e.g., the external resource 5000 of FIG. 5)”; Para. 104 “In some implementations, the autonomous vehicle compares each 
confidence score to the threshold. If at least one of the confidence scores is greater than (or equal to) the threshold, the autonomous vehicle selects a control action from the one or more candidate actions”. 
It’s clear that the confidence score based on infrastructure/stationary data/image is higher than the confidence score on vehicle sensor image].
However, Mortazavi doesn’t explicitly teach about confidence level for object labeling.
Rod teaches selecting an image with highest confidence score of object label/recognition/identification from plurality (first and second) of images [Para. 59, fig. 3 and related description].

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Mortazavi the ability to use an image with higher confidence score as taught by Rod in order to increase accuracy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 15, Mort teaches wherein the vehicle path is based on a polynomial function and the vehicle path avoids contact or near-contact with an object corresponding to the vehicle sensor object label [Para 28, “In these implementations, the autonomous vehicle may request infrastructure data based on the upcoming route to determine whether there are any conditions to avoid along the upcoming route of the vehicle”].  
Regarding claims 5 and 17, Mort teaches wherein the stationary sensor image includes data regarding a location of the stationary sensor object and a time at which the stationary sensor image was acquired [Para. 9, 10 and 65 “In some implementations, the infrastructure data may indicate a location of a detection event and a time-stamp”].  
Regarding claims 6 and 18, Mort teaches wherein the location of the stationary sensor object is a real-world location in global coordinates and is based on a location and orientation of the stationary sensor [Para 40].  
Regarding claims 7 and 19, the instructions including further instructions to determine that the vehicle sensor object and the stationary sensor object are different views of a same object based on the location of the vehicle sensor object, the location of the stationary sensor object, and the time at which the stationary sensor object was acquired [Para. 95, fig. 2, 3 and related description].  

Claims 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (Pub. No. US 20210001882 hereinafter “Mort”) in view of Rodriguez-Serrano et al. (Pub. No. US 20140347511 hereinafter “Rod”) further view of Hunter et al. (Pub. No. US 20210089570).
Regarding claims 2 and 14, Mort teaches training neural network using vehicle sensor image [Para. 14].
However, Mort in view of Rod doesn’t explicitly teach the claim limitation. 
Hunter teaches the instructions including further instructions to retrain the neural network by applying the stationary sensor object label to the sensor image when the stationary sensor confidence level is greater than the vehicle sensor confidence level [Para. 76; fig. 4 and related description].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Mort in view of Rod the ability to teach the claim limitation as taught by Hunter in order to increase accuracy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 11 and 12, Mort teaches wherein a traffic infrastructure system includes a second computer including a second processor and second memory including instructions executable by the second processor [Para. 48, 49].
However, Mort in view of Rod doesn’t explicitly teach retraining the processor.
Hunter teaches explicitly teach retraining the processor [Para. 76; fig. 4 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Mort in view of Rod the ability to teach the claim limitation as taught by Hunter in order to increase accuracy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (Pub. No. US 20210001882 hereinafter “Mort”) in view of Rodriguez-Serrano et al. (Pub. No. US 20140347511 hereinafter “Rod”) further view of Turkelson et al. (Pub. No. US 20210004589).
Regarding claims 8 and 20, Mort teaches having neural network [Para. 70].
However, Mort in view of Rod does not explicitly teach wherein the neural network includes convolutional layers and fully connected layers.  
Turkelson teaches wherein the neural network includes convolutional layers and fully connected layers [Para. 84, 110].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Mort in view of Rod the ability to teach the claim limitation as taught by Turkelson in order to increase accuracy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9 Mort teaches having neural network [Para. 70].
However, Mort in view of Rod does not explicitly teach the neural network is trained using training datasets that include images of objects and ground-truth that includes object labels.  
However, Turkelson teaches the neural network is trained using training datasets that include images of objects and ground-truth that includes object labels [Para. 159, 84].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Mort in view of Rod the ability to teach the claim limitation as taught by Turkelson in order to increase accuracy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (Pub. No. US 20210001882 hereinafter “Mort”) in view of Rodriguez-Serrano et al. (Pub. No. US 20140347511 hereinafter “Rod”) further view of PARK et al. (Pub. No. US 20190156837).
Regarding claim 10, Mort teaches having neural network [Para. 70].
However, Mort in view of Rod does not explicitly wherein a second neural network included in a traffic infrastructure system is used to determine the stationary sensor object label and the stationary sensor confidence level.
PARK teaches wherein a second neural network included in a traffic infrastructure system is used to determine the stationary sensor object label and the stationary sensor confidence level [Abstract, fig. 2, 3 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Mort in view of Rod the ability to teach the claim limitation as taught by PARK in order to increase accuracy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666